DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 recites the limitation "the textile panel" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 17-18 recites the limitation "the textile panel" in line 1. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US Patent No. 4,842,035).

For claim 13, Thompson discloses a method of building a frame (fig. 1) comprising: assembling a first frame assembly by: connecting a first end of an arm member (horizontal 29) having a first and second end with a first end of a leg member (vertical 29) having a first and second end, at an angle using a first fitting (14); and fastening a first flexible panel (27) to the arm and leg members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-14, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland (US Patent No. 5,010,909) in view of Thompson (US Patent No. 4,842,035).
For claim 1, Cleveland discloses a frame comprising a first frame assembly (fig. 6), the first frame assembly comprising: an arm member (horizontal 16) having a first and second end; a leg member (vertical 16) having a first and second end; a first fitting (14) connecting the first end of the arm and leg members at an angle.
Cleveland does not disclose that the flexible panel is fastened to the arm and leg members.
Thompson discloses a frame (fig. 1) comprising first frame assembly comprising an arm member (horizontal part of 29), a leg member (vertical part of 29) and a flexible panel (27) fastened to the arm and leg members (via 28).
It would be obvious to one having ordinary skill in the art at the effective filing date of the application to fasten the flexible panel of Cleveland to the arm and leg members as made obvious by Thompson to increase the ease of assembly of the structure and decrease assembly time.

For claim 7, the combination discloses that the fitting comprises a standard tee (Cleveland fig. 6, 14).
For claim 11, the combination discloses one or more sequential frame assemblies, the one or more sequential frame assemblies each comprising: a second arm member having a first and second end; a second leg member having a first and second end; and a second fitting connecting a second end of an arm member of a sequentially previous frame assembly to the first end of the second arm member and the second leg member at an angle (Cleveland fig. 6).
For claim 12, the combination discloses a second end of an arm member of a last sequential frame assembly connecting to the first fitting to form an enclosure (Cleveland fig. 6).
For claim 13, Cleveland discloses a method of building a frame (fig. 6) comprising: assembling a first frame assembly by: connecting a first end of an arm member (first horizontal 16) having a first and second end with a first end of a leg member (vertical 16) having a first and second end, at an angle using a first fitting (first 14).
Cleveland does not disclose fastening a first flexible panel to the arm and leg members.
Thompson discloses a frame (fig. 1) comprising first frame assembly comprising an arm member (horizontal part of 29), a leg member (vertical part of 29) and a first flexible panel (27) fastened to the arm and leg members (via 28).
It would be obvious to one having ordinary skill in the art at the effective filing date of the application to fasten a first flexible panel to the arm and leg members of Cleveland as made obvious by Thompson to increase the ease of assembly of the structure and decrease assembly time.
For claim 14, the combination discloses extending the arm member horizontally and extending the leg member vertically (Cleveland fig. 6, first horizontal 16, first vertical 16).
For claim 19, the combination discloses adjusting one or more of a length or height of the first textile panel to conform to dimensions of the frame (Thompson fig. 1, 27, this is inherent since the panel is cut/modified to fit in between the arms and legs of the frame).

the method comprising assembling one or more sequential frame assemblies to the first frame assembly by connecting a second end of an arm member of a sequentially previous frame assembly to the first end of the second arm member and to the second leg member using a second fitting (Cleveland fig. 6).
For claim 21, the combination discloses forming an enclosure by connecting a second end of an arm member of a last sequential frame assembly to the first fitting (Cleveland fig. 6).


Claims 3-5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland (US Patent No. 5,010,909) in view of Thompson (US Patent No. 4,842,035) as set forth in the rejection of claim 1, and further in view of Staples et al. (US Patent No. 7,299,531).
For claim 3, the combination does not disclose that the one or more of the arm and leg members comprise a telescopic member.
Staples discloses a frame (fig. 2) comprising a first frame assembly having an arm member (horizontal 10) and a leg member (vertical 10) and a first fitting (20) connecting the arm member and the leg member, wherein one or more of the arm and leg members comprise a telescopic member (fig. 7, 10A, 10B).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the arm and leg members of the combination so they comprise a telescopic member as made obvious by Staples to increase the adjustability of the frame for different sized areas and applications.
For claim 4, the combination discloses that the telescopic member comprises a first tubing span (Staples fig. 7, 10A) and a second tubing span (10B) with an outside diameter smaller than an inside diameter of the first tubing span.

For claim 15, the combination discloses that the one or more of the arm and leg members comprise a telescopic member (Staples fig. 7, 10A, 10B) with a first tubing span (10A) and a second tubing span (10B) with an outside diameter smaller than an inside diameter of the first tubing span, the method comprising securing the second tubing span within the first tubing span.


Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland (US Patent No. 5,010,909) in view of Thompson (US Patent No. 4,842,035) as set forth in the rejection of claim 1, and further in view of Moos (US2009/0239686).
For claim 6, the combination does not disclose a stake circumscribed by or otherwise interfacing with the second end of the leg member for insertion into a ground surface for rendering the leg member stationary.
Moos discloses a frame (fig. 6) comprising an arm member (206) having a first and second end, a leg member (204) having a first and second end and a first fitting (228) connecting the first end of the arm and leg members at an angle, and a stake (240b) circumscribed by or otherwise interfacing with the second end of the leg member for insertion into a ground surface for rendering the leg member stationary.
It would be obvious to one having ordinary skill in the art at the effective filing date of the application to add a stake to the second end of the leg member of the combination as made obvious by Moos so that the frame assembly can be staked at a particular area or location.
For claim 16, the combination discloses using the second end of the leg member to circumscribe or otherwise interface with a stake (Moos fig. 6, 240b) for insertion into a ground surface for rendering the leg member stationary.


Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland (US Patent No. 5,010,909) in view of Thompson (US Patent No. 4,842,035) as set forth in the rejection of claim 1, and further in view of Forbis et al. (US Patent No. 8,851,144).

Forbis et al. discloses a frame assembly (fig. 1) with a panel (fig. 2) that comprises a customizable UV-stabilized (col. 6 lines 33-34) knitted polyethylene material (col. 5 lines 62-63).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the textile panel of the combination a customizable UV-stabilized knitted polyethylene material as made obvious by Forbis et al. to increase the durability of the panel during use.
For claim 17, the combination discloses that the textile panel (Forbis fig. 2) comprises a customizable UV-stabilized (col. 6 lines 33-34) knitted polyethylene material (col. 5 lines 62-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633